Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,539,150 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Rejections - 35 USC § 251
Original Patent
     The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

     MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 

(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 



The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

     Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification'  ”. Id. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Id. at 1360.
Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, in the instant reissue application, the disclosure does not support a plurality of “elastic straps positionable over an intersection of a rectus femoris muscle, a Sartorius muscle and a vastus medialis muscle of a mid-portion of a thigh of a leg”. 
	The disclosure also does not support a plurality of “elastic straps configured to wrap circumferentially around a thigh of a leg, above a knee joint of the leg only at a mid portion of the thigh”.
The original disclosure does not support these limitations and does not clearly and unequivocally disclose the newly claimed invention as a separate invention. 
     Therefore, claims 1-3, 5, 6 and 16-18 do not satisfy the “original patent” requirement.
     Claims 1-3, 5, 6 and 16-18 are therefore rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

New Matter in Reissue Claims
Claims 1-3, 5, 6 and 16-18 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:

The disclosure also does not support a plurality of “elastic straps configured to wrap circumferentially around a thigh of a leg, above a knee joint of the leg only at a mid portion of the thigh”.

Reissue Declaration
The reissue oath/declaration filed on 06-17-2019 is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
It is clear from the error statement in the reissue declaration that Applicant intends this reissue to be a Broadening reissue. However, in a broadening reissue the error statement must identify an original patent claim being broadened, and specifically identify a specific word or phrase in that original patent claim which is being broadened or deleted; and then 
See MPEP II.
Claims 1-3, 5, 6 and 8-18 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


With respect to claim 1, the disclosure fails to provide support for a plurality of “elastic straps positionable over an intersection of a rectus femoris muscle, a Sartorius muscle and a vastus medialis muscle of a mid-portion of a thigh of a leg”. While one such strap is disclosed not a plurality of them are disclosed; and more than one strap on one thigh of one leg are not disclosed as being positionable over the single claimed intersection.
With respect to claim 16, the disclosure also does not support a plurality of “elastic straps configured to wrap circumferentially around a thigh of a leg, above a knee joint of the leg only at a mid portion of the thigh”.





The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, there is no clear antecedent basis for “the elastic strap” since more than one has been recited.
With respect to claim 6, there is no antecedent basis for “the elastic strap”.
With respect to claims 6 and 8, it is unclear what the scope of “properly positioned” or “proper placement” is. No guidance has been provided in the disclosure to determine what is proper and what would not be proper. 
With respect to claim 14, there is no antecedent basis for “the side”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 6, 16 and 18 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Dean, et al.-2009/0131844.
With respect to claims 1and 16, Dean discloses an apparatus for reducing knee pain [0003] including elastic straps 40 ([0021] positionable over the intersection of the claimed three muscles, and a hard concave actuator 60 [0023] configured to be positioned beneath the straps on or adjacent the three muscles to reduce or eliminate pain in the knee joint of a leg. Part of the apparatus seen in fig. 2A, 7A or 7B could easily be placed in such a position on the thigh of a user such that the straps and actuator can contact and support the muscles claimed. It could also be positioned on the thigh of a user such that the straps were only wrapped about a mid 
With respect to claim 2, the straps could extend entirely around a thigh as sizes of thighs vary greatly. 
With respect to claim 3, the straps could wrap around a thigh multiple times as sizes of thighs vary greatly.
With respect to claim 6, the apparatus if wrapped around a thigh would increase athletic performance when positioned over the mid-portion of the thigh. If a person with a sore knee or thigh placed the elastic straps and actuator on the mid-thigh it would provide stability and therefore increase athletic performance.
With respect to claim 18, the apparatus could be used without a knee brace and therefore wrapped around the mid thigh without aligning the patella or femoral and tibial condyles with another portion of the knee joint.

Claims 1-3, 5, 6 and 16-18 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Stevens, et al.-5,512,056.
With respect to claim 1, Stevens discloses an apparatus 10 capable of reducing knee pain including elastic straps 12 positionable over the 
With respect to claim 2, the straps could extend entirely around a thigh as sizes of thighs vary greatly. See col. 1 lines 53-56.
With respect to claim 3, the straps could wrap around a thigh multiple times as sizes of thighs vary greatly. See col. 1 lines 53-56.
With respect to claim 5, Stevens discloses placing the claimed device over the thigh-see col 1 lines 53-56.
With respect to claim 6, the apparatus if wrapped around a thigh would increase athletic performance when positioned over the mid-portion of the thigh. If a person with a sore knee or thigh placed the elastic straps 
With respect to claim 16, Stevens discloses an apparatus 10 capable of reducing knee pain including elastic straps 12 which can wrap around the thigh and are positionable over the intersection of the claimed three muscles, and a hard concave actuator 15  positioned beneath the straps and or adjacent the three muscles to reduce pain in the knee joint of a leg, and being oriented to face an anterior side of the mid portion of the thigh and pressed by the straps toward the anterior side of the mid portion of the thigh to apply a localized pressure to the anterior side of the mid portion of the thigh to reduce pain in the knee joint. The apparatus could easily be placed in such a position on the thigh of a user such that the straps and actuator can contact and support the muscles claimed. It could also be positioned on the thigh of a user such that the straps were only wrapped about a mid portion of the thigh and the actuator faces an anterior side of the mid portion of the thigh to apply localized pressure to the front mid portion of the thigh and thereby reduce pain in the knee joint. See col. 1 lines 53-56.
With respect to claim 17, see rejection of claim 16.

It should be noted that the placement of the components of the apparatus on locations of the user’s body amounts to intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The examiner contends that the prior art structures can be placed in the claimed positions and if done the claimed results would inherently take place. 

Conclusion
	Claims 1-3, 5, 6 and 8-18 are rejected.
	
                                              
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN K DAWSON whose 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571-272-7731 and 571-272-6928, respectively.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

Signed: /GLENN K DAWSON/
Primary Examiner, Art Unit 3993 

Conferee:  /JRJ/
Conferee:  /GAS/